COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00176-CV


GARRY CANTRELL A/K/A GARRY                                       APPELLANTS
P. CANTRELL, GARY CANTRELL,
GARRY PHILIP CANTRELL, AND
GARRY CANTRELL, ESQ., D/B/A
CANTRELL LAW FIRM, AND
CANTRELL LAW FIRM IOLTA

                                       V.

LAWSUIT FINANCIAL CORP.                                             APPELLEE


                                    ----------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2012-005630-3

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants Garry Cantrell a/k/a Garry P. Cantrell, Gary Cantrell, Garry

Philip Cantrell, and Garry Cantrell, Esq., d/b/a Cantrell Law Firm, and Cantrell


      1
      See Tex. R. App. P. 47.4.
Law Firm IOLTA electronically filed their notice of appeal on June 4, 2014 from a

judgment signed March 21, 2014.         Although appellants electronically filed a

motion for new trial on April 22, 2014, that motion did not extend the filing

deadline for the notice of appeal because it was filed one day late. See Tex. R.

App. P. 26.1(a)(1); Tex. R. Civ. P. 329b(a); Brooks v. Wal-Mart Stores, Inc.,

No. 11-13-00256-CV, 2013 WL 5521829, at *1 (Tex. App.––Eastland Sept. 26,

2013, no pet.) (mem. op.).

         Accordingly, the notice of appeal filed on June 4, 2014 was untimely. See

Tex. R. App. P. 26.1. Although we notified appellants of the late filing and gave

them an opportunity to explain why the notice of appeal was untimely, they have

not provided an explanation for the late filing. We therefore dismiss this appeal

for want of jurisdiction.    See Tex. R. App. P. 25.1(a), 26.1, 42.3(a), 43.2(f);

Chilkewitz v. Winter, 25 S.W.3d 382, 382–83 (Tex. App.––Fort Worth 2000, no

pet.).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 10, 2014




                                         2